 



Exhibit 10.2
AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT
     THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made
and entered into as of September 6, 2005 by and between CROWLEY MARINE SERVICES,
INC., a Delaware corporation (“Purchaser”), and YUTANA BARGE LINES, LLC, a
Delaware limited liability company (“Seller”). Purchaser and Seller are
sometimes referred to herein collectively as the “Parties” and individually as a
“Party.”
RECITALS
     WHEREAS, Purchaser and Seller are parties to an Asset Purchase Agreement,
dated as of July 9, 2004 (the “Asset Purchase Agreement”; terms defined in the
Asset Purchase Agreement and not otherwise defined herein are being used herein
as therein defined), pursuant to which Purchaser will purchase from Seller the
assets used in the Business; and
     WHEREAS, Purchaser and Seller have agreed, pursuant to Section 13.9 of the
Asset Purchase Agreement, to amend the Asset Purchase Agreement on the terms
provided herein.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:
     Section 1. Amendment. The Asset Purchase Agreement is hereby amended as
follows:
     (a) Section 8.3 is hereby amended by deleting subsection (k) of such
Section in its entirety.
     (b) Section 11.7 is hereby amended by deleting the fourth and fifth
sentences of such Section in their entirety and inserting in lieu thereof the
following:
     “Such New Employees who are non-union employees may elect to make a
rollover contribution of such distribution to The Crowley Maritime Corporation
Retirement Income System Plan (“Purchaser’s Salaried 401(k) Plan”), and
Purchaser shall cause, in accordance with current administrative procedures of
Purchaser’s Salaried 401(k) Plan, such rollover contributions to be accepted by
Purchaser’s Salaried 401(k) Plan. Such New Employees who are union employees may
elect to make a rollover contribution of such distribution to Purchaser’s Union
401(k) Plan, and Purchaser shall cause, in accordance with current
administrative procedures of Purchaser’s Union 401(k) Plan, such rollover
contributions to be accepted by Purchaser’s Union 401(k) Plan.”
     (c) Schedule 1.2(b) (“Purchased Assets”) is hereby amended by deleting such
Schedule in its entirety and inserting in lieu thereof the attached
Schedule 1.2(b).

 



--------------------------------------------------------------------------------



 



     (d) Schedule 6.1(c) (“Required Consents”) is hereby amended by deleting
such Schedule in its entirety.
     Section 2. Effective Date; No Implied Amendments. Each of the Parties
agrees that the amendment to the Asset Purchase Agreement contained herein shall
be effective upon execution of this Amendment by each Party. Except as
specifically amended by this Amendment, the Asset Purchase Agreement shall
remain in full force and effect in accordance with its respective terms and is
hereby ratified and confirmed. This Amendment shall not be deemed to constitute
a waiver of, or consent to, or a modification or amendment of, any other
provision of the Asset Purchase Agreement except as expressly provided herein or
to prejudice any other right or rights which any Party may now have or may have
in the future under or in connection with the Asset Purchase Agreement. This
Amendment shall not constitute an agreement or obligation of any Party to
consent to, waive, modify or amend any other term, condition, subsection or
section of the Asset Purchase Agreement.
     Section 3. Benefit of the Agreement. This Amendment shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. This Amendment shall not be construed so as to confer any
right, remedy or benefit upon any Person, other than the Parties and their
respective successors and permitted assigns.
     Section 4. Headings. The headings used in this Amendment are for
convenience of reference only and shall not be deemed to limit, characterize or
in any way affect the interpretation of any provision of this Amendment.
     Section 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ITS CONFLICT OF LAW PRINCIPLES.
     Section 6. Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     Section 7. References to Agreement. On and after the date hereof, each
reference in the Asset Purchase Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Asset Purchase Agreement shall
mean the Asset Purchase Agreement as amended by this Amendment.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 to Asset
Purchase Agreement as of the date first written above.

              CROWLEY MARINE SERVICES, INC.
 
       
 
  By:   /s/ William P. Verdon
 
       
 
  Name:   William P. Verdon
 
       
 
  Title:   Senior V.P. & General Counsel
 
       
 
            YUTANA BARGE LINES, LLC
 
       
 
  By:   MARINE CAPITAL MANAGEMENT, LLC
 
  Its:   Sole Member
 
       
 
  By:   /s/ Michael J. Doan
 
       
 
  Name:   Michael J. Doan
 
       
 
  Title:   Member
 
       

 